Case 9:18-cv-81004-RKA Document 68-14 Entered on FLSD Docket 07/05/2019 Page 1 of 4




                      (;+,%,7-
Case 9:18-cv-81004-RKA Document 68-14 Entered on FLSD Docket 07/05/2019 Page 2 of 4



                                                                         Page 1

   1                     UNITED STATES DISTRICT COURT
   2                     SOUTHERN DISTRICT OF FLORIDA
   3      ------------------------------)
   4      MELANIE DAVIS,                           )      CASE NO.:
   5                   Plaintiff,                  )      18-81004-CIV
   6             vs.                               )
   7      POST UNIVERSITY, INC.,                   )
   8                   Defendant.                  )
   9      ------------------------------)
  10
  11
  12              DEPOSITION OF SEAN COOLEY, INDIVIDUALLY
  13      AND AS DESIGNATED REPRESENTATIVE OF POST UNIVERSITY
  14                        DATE:     APRIL 11, 2019
  15                                  HELD AT:
  16                          WYNDHAM SOUTHBURY
  17                         1284 Strongtown Road
  18                        Southbury, Connecticut
  19
  20
  21
  22
  23
  24      Reporter:     Sandra Semevolos, RMR, CRR, CRC, CSR #74
  25

                                    Veritext Legal Solutions
       800-227-8440                                                       973-410-4040
Case 9:18-cv-81004-RKA Document 68-14 Entered on FLSD Docket 07/05/2019 Page 3 of 4



                                                                   Page 46

   1      may get federal aid for that, to help with that
   2      tuition?
   3           A.     Yes.
   4           Q.     And they may get tuition assistance to
   5      help pay for that tuition; correct?
   6           A.     They may, yes.
   7           Q.     And they may get help through the GI Bill;
   8      correct?
   9           A.     They may, yes.
  10           Q.     Or they may just pay cash; correct?
  11           A.     Correct.
  12           Q.     And students do pay tuition to Post;
  13      correct?    Excuse me, enrolling students and enrolled
  14      students continue to pay?
  15           A.     If you are a student at Post University
  16      taking classes, you pay tuition, yes.
  17           Q.     And when a student pays tuition to Post,
  18      they are essentially paying for Post's educational
  19      services; correct?
  20           A.     Correct.
  21           Q.     And compared to another transaction, a
  22      student is essentially purchasing educational
  23      services from Post; is that accurate?
  24           A.     They are purchasing an experience.
  25      Education is delivered throughout that experience.

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
Case 9:18-cv-81004-RKA Document 68-14 Entered on FLSD Docket 07/05/2019 Page 4 of 4



                                                                   Page 47

   1           Q.     But they are purchasing something, and
   2      whether it be an experience or we call it an
   3      educational service, they are purchasing something
   4      from Post; correct?
   5           A.     Correct.
   6           Q.     Under its current business model, could
   7      Post stay in business without new students
   8      continuing to enroll?
   9           A.     I can't say for certain.
  10           Q.     If no students enrolled at Post anymore,
  11      could Post stay in business with its current
  12      business model?
  13           A.     I don't believe so.
  14           Q.     And could Post stay in business without
  15      students continuing to purchase education services
  16      from Post?
  17           A.     No.
  18           Q.     And so it's necessary then that for Post
  19      to stay in business that students continue to pay
  20      Post, whether with financial aid or otherwise;
  21      correct?
  22           A.     Correct.
  23           Q.     Is Post profitable?
  24           A.     Yes.
  25           Q.     Do you know what Post's revenue was last

                                  Veritext Legal Solutions
       800-227-8440                                                    973-410-4040
